When we 
met in this very place in September last year, who 
among us could have imagined that in barely one year 
the world, already shaken by an unprecedented 
economic crisis, would undergo such change? Within a 
few months, the Arab Spring gave rise to immense 
hope. 
 The Arab peoples, too long crushed by 
oppression, were able to raise their heads and claimed 
the right to be free at last. They fought back against the 
violence and brutality with their bare hands. To those 
who proclaimed that the Arab Muslim world was by 
nature hostile to democracy and human rights, the 
young Arabs produced the most cogent denial. 
 We do not have the right to disappoint the hope of 
the Arab peoples. We do not have the right to destroy 
their dreams. For shattering the dreams of those 
peoples would vindicate the fanatics who have not 
stopped pitting Islam against the West by stirring up 
hatred and violence everywhere. 
 That appeal for justice shook the world, and the 
world cannot respond to that call for justice by 
perpetuating an injustice. That miraculous spring of the 
 
 
23 11-50692 
 
Arab peoples imposes on us the moral and political 
obligation at last to find a solution to the Middle East 
conflict. We cannot wait any longer. The method used 
to date — I weigh my words carefully — has failed. So 
we must change the method. 
 We must stop believing that a single country — 
whether the largest or a small group of countries — can 
resolve so complex a problem. Too many large actors 
have been sidelined for our efforts to succeed. I mean 
that no one can believe that the peace process can 
succeed without Europe, without all the permanent 
members of the Security Council and without the Arab 
States that have already chosen peace. A collective 
approach has become indispensable in order to create 
trust and to provide guarantees to each of the parties. 
 Peace will indeed be made by the Israelis and the 
Palestinians, and by no one else. No one can expect to 
impose it on them. But we must help them.  
 The method no longer works. Let us together 
acknowledge that setting preconditions for negotiation 
is to condemn ourselves to failure. Preconditions are 
the opposite of negotiation. If we wish to enter into 
negotiation, which is the only possible path for peace, 
there must be no preconditions. 
 Let us change the method. All the elements of a 
solution are known — the Madrid Conference of 1991, 
President Obama’s speech of 19 May, the Road Map, 
the Arab Peace Initiative and the parameters agreed by 
the European Union. So, let us stop endlessly 
discussing the parameters and allow negotiation to 
begin in line with a concrete and ambitious timetable. 
Sixty years without one centimetre’s progress — does 
that not compel us to change the method and time 
frame to one month to resume discussions, six months 
to reach agreement on borders and security, and one 
year to reach a definitive settlement? 
 As of this autumn, France proposes hosting a 
donor conference so that the Palestinians can complete 
the construction of their future State. France wishes to 
say that we must not immediately seek the perfect 
solution, because there are no perfect solutions. Let us 
choose the path of compromise, which is neither 
renunciation nor repudiation, but which allows us to 
move forward, step by step. 
 Thus, for 60 years the Palestinians have been 
waiting for their State. Has the time not come to give 
them hope? For 60 years, Israel has suffered from not 
being able to live in peace. For 60 years, the question 
of the peaceful coexistence of the two peoples — 
Palestinian and Israeli — has continued to fester. We 
can no longer wait to take the path of peace. Let us put 
ourselves in the place of the Palestinians. Is it not 
legitimate that they claim their State? Of course it is. 
And who does not see that creating a democratic, 
viable and peaceful Palestinian State would be, for 
Israel, the best guarantee of its security? 
 Let us put ourselves in the place of the Israelis. Is 
it not legitimate that, after 60 years of war and attacks, 
they demand guarantees of that peace, so long awaited? 
Of course it is. I say that forcefully. If anyone 
anywhere in the world were to threaten the existence of 
Israel, France would immediately and wholeheartedly 
stand alongside Israel. Threats made against a State 
Member of the United Nations are unacceptable, and 
they will not be accepted. 
 Today, we are facing a very difficult choice. Each 
of us knows — and let us stop with hypocrisy and one-
off diplomacy — that full recognition of the status of a 
State Member of the United Nations cannot be attained 
at once. The first reason for that is the lack of trust 
between the main parties. But let us tell the truth: who 
can doubt that a veto in the Security Council will 
engender a cycle of violence in the Middle East? Who 
can doubt that? 
 Must we therefore exclude an intermediate stage? 
Why not envisage offering Palestine the status of 
United Nations Observer State? That would be an 
important step forward. After 60 years of immobility, 
which has paved the way for extremists, we would be 
giving hope to the Palestinians by making progress 
towards final status. 
 To show their determined commitment to a 
negotiated peace, the Palestinian authorities should, as 
part of that approach, reaffirm Israel’s right to exist 
and to its security. They should commit to avoiding 
using this new status to resort to actions that are 
incompatible with the pursuit of negotiations. 
 We have but one alternative — immobility and 
negotiations that go nowhere or an intermediate 
solution that would give hope to the Palestinians with 
the status of an Observer State.  
 In parallel, Israel must observe the same restraint. 
It must abstain from any actions that would prejudge 
the final status.  
  
 
11-50692 24 
 
 The ultimate goal must be mutual recognition of 
two nation-States for two peoples established on the 
basis of the 1967 lines with agreed and equivalent 
exchanges of land.  
 The General Assembly, which has a power to do 
so, should decide to move ahead, leave behind the fatal 
trap of paralysis, missed appointments and short-lived 
attempts to relaunch the process. Let us change our 
approach. Let us change our state of mind. Each should 
try to understand the reasoning, sufferings and fears of 
the other. Each must open its eyes and be ready to 
make concessions. 
 In conclusion, I would like to say to the 
Palestinian people with the deep and sincere friendship 
I hold for them: “Think of the Israeli mothers grieving 
for their family members killed in terrorist attacks. 
They feel the same pain as the Palestinian mothers 
confronted with the brutal death of one of theirs”. 
 I would like to say to the Israeli people with the 
deep and sincere friendship I hold for them: “Listen to 
what the young people of the Arab Spring are saying: 
‘Long live freedom!’ They are not crying ‘Down with 
Israel’. You cannot remain immobile when this wind of 
freedom and democracy is blowing in your region”. 
 I say with deep and sincere friendship for these 
two peoples who have suffered so much that the time 
has come to build peace for the children of Palestine 
and for the children of Israel. But it would be a great 
shame if the General Assembly did not seize the 
opportunity of the reawakening of the Arab peoples to 
democracy to settle a problem that brings unhappiness 
to these two peoples, who are in any event condemned 
to live alongside each other. If we take a compromise 
solution, we will rebuild trust and we will give people 
hope. 
 I say that with the utmost gravity to the 
representatives of all nations. We must assume an 
historic responsibility. It is the General Assembly of 
the United Nations that must keep this appointment 
with History. 
 Let us reassure Israel and give hope to the 
Palestinian people. The solution is on the table. Let us 
take this compromise solution over deadlock. Deadlock 
might satisfy everyone here, but it will create violence, 
bitterness and opposition that will imperil the 
resurgence of the Arab peoples. To that, France says 
that the tragedy must cease for a simple reason: it has 
gone on for too long. 
